COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Thomas Wayne Florence v. The State of Texas

Appellate case numbers:     01-20-00556-CR

Trial court case number:    10-CR-1217

Trial court:                56th District Court of Galveston County

       Appellant, Thomas Wayne Florence, proceeding pro se, has filed a motion entitled
“Request for Leave of Court to Supplement the Appendix Record and for [] Judicial Notice
be Taken on State of Texas Chief Law Enforcement ‘Paternity Child Support and You’ []
Prior to Submission.” This motion asks the Court to consider a document apparently
published by the Office of Attorney General. Ten days have passed without a response
from the State. See TEX. R. APP. P. 10.3(a).

        Generally, courts may take judicial notice of facts that are not subject to reasonable
dispute. TEX. R. EVID. 201(b). However, an “appellate court may not consider factual
assertions that are outside the record” on appeal or consider documents that were not before
the trial court when it issued the challenged ruling. Cooks v. State, 190 S.W.3d 84, 89 (Tex.
App.—Houston [1st Dist.] 2005), aff’d, 240 S.W.3d 906 (Tex. Crim. App. 2007); Elwell
v. State, 872 S.W.2d 797, 799 (Tex. App.—Dallas 1994, pet. ref’d). Here, the document
which appellant asks this Court to judicially notice is not included in the record on appeal,
and it was not before the trial court when the trial court issued the ruling that appellant
challenges in this appeal. Accordingly, the Court denies the motion.

       It is so ORDERED.


Judge’s signature:    /s/ April L. Farris
                      Acting individually      Acting for the Court


Date: January 6, 2022